Case 8:20-mc-00065-TPB-SPF Document 7 Filed 08/27/20 Page 1 of 8 PageID 219




                         UNITED STATES OF AMERICA
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


  IN RE APPLICATION OF
  TATIANA AKHMEDOVA,
        Applicant,

  REQUEST FOR DISCOVERY
  PURSUANT TO 28 U.S.C. § 1782
                                                           Case No. 8:20-mc-65-60SPF

  _______________________________/

                                        ORDER

         Pursuant to 28 U.S.C. § 1782, Tatiana Akhmedova (“Akhmedova”) has filed

  an application for entry of an order authorizing the service of a subpoena for a

  deposition and for production of documents on Humaid Abdulla Mohammed al

  Masaood al Muhairbi (“Al Masaood”), an individual domiciled in Tampa, Florida

  (Doc. 1).   In her application, Akhmedova asserts that Al Masaood may have

  information and possess documents concerning pending foreign litigation in Dubai.

  Prior to the filing of the Dubai litigation, Akhmedova obtained two English money

  judgments in her favor rendered by the Family Division of the High Court of Justice

  in London (the “English Court”) against her ex-husband Farkhad Akhmedov

  (“Farkhad,”). Akhmedova alleges Farkhad is attempting to avoid his liabilities by

  transferring his asserts to a new jurisdiction making enforcement of the English

  judgments more difficult. She further asserts that Farkhad is in contempt of court

  for failing to satisfy any portion of the awards and for breaching terms of a Freezing

  Order entered by an English Court to prevent Farkhad from dealing with his assets.
Case 8:20-mc-00065-TPB-SPF Document 7 Filed 08/27/20 Page 2 of 8 PageID 220




  Akhmedova asserts the documents requested by the subpoena are essential to

  showing that Farkhad sought to fraudulently establish residence in the United Arab

  Emirates (“UAE”) as part of a scheme to hide assets from her and to evade

  enforcement of the English judgments against him.

         At the time Akhmedona filed her application, two separate Dubai actions

  were pending. In the first foreign proceeding, brought by Akhmedova in the Dubai

  Cassation (Appeal) Court against Farkhad and the Straight Establishment (an entity

  that Akhmedova alleges an English Court found is an alter ego of Farkhad),

  Akhmedova sought to recognize and enforce an English money judgment. The

  second foreign proceeding, brought by Farkhad, is pending in the Dubai court of

  personal status. Akhmedova asserts that Farkhad seeks to establish a divorce and

  division of marital assets under Sharia law in an effort to deny the distribution of

  estate proceeds to her previously ordered by the English court presiding over the

  parties’ divorce proceedings.

         Under 28 U.S.C. § 1782, a district court may grant a request for the

  production of evidence for use in a foreign proceeding if the following four

  requirements are met:

                (1) the request must be made by a foreign or
                international tribunal, or by any interested person; (2)
                the request must seek evidence, whether it be the
                “testimony or statement” of a person or the production
                of “a document or other thing”; (3) the evidence must be
                “for use in a proceeding in foreign or international
                tribunal”; and (4) the person from whom discovery is
                sought must reside or be found in the district of the
                district court ruling on the application for assistance.
Case 8:20-mc-00065-TPB-SPF Document 7 Filed 08/27/20 Page 3 of 8 PageID 221




  In re Clerici, 481 F.3d 1324, 1331-32 (11th Cir. 2007) (quoting 28 U.S.C. § 1782(a)).

         In considering the application, the Court finds that Akhmedova has met each

  of the statutory factors. The first statutory factor the Court must consider is whether

  the request for discovery is made by a foreign or international tribunal, or by any

  interested person. See 28 U.S.C. § 1782. While Akhmedova is not a foreign or

  international tribunal, Akhmedova is clearly an interested party.        An interested

  party is a person who “possess[es] a reasonable interest in obtaining [judicial]

  assistance.” Intel Corp., 542 U.S. at 256. As a litigant in Dubai and as a person

  affected by Farkhad’s alleged efforts to establish a divorce and division of marital

  assets under Sharia law in order to deny the distribution of estate proceeds previously

  ordered by an English court, Akhmedova satisfies this requirement.

         The second statutory factor the Court must consider is whether the request is

  seeking evidence. Id. Akhmedova’s subpoena requests Al Masaood to produce

  documents in his possession or control concerning efforts made by himself personally

  or using Humasen Energy to obtain a UAE residency visa for Farkhad from 2014 to

  present. See Doc. 1-17. This satisfies the second factor requiring the request to seek

  evidence.

         The third statutory factor the Court must consider is whether the evidence is

  for use in a proceeding in a foreign or international tribunal. Id. In her application,

  Akhmedova asserted that “a decision by the Dubai Court of Cassation is expected on

  August 13, 2020” (Doc. 1-16, p.10). However, a separate proceeding is pending in


                                             3
Case 8:20-mc-00065-TPB-SPF Document 7 Filed 08/27/20 Page 4 of 8 PageID 222




  Dubai’s court of personal status in which Farkhad seeks to establish that he and

  Akhedova entered into a Sharai marriage contract at the time of their marriage in

  1993. Akhedova asserts she is “in need of the requested discovery to determine the

  action taken by Farkhad and those on his behalf to fraudulently establish the

  residential requirements necessary for proceeding in Dubai under Sharia law” (Doc.

  1-16, p. 14).     Thus, the Court finds Akhmedova has satisfied the third statutory

  factor.

            The final statutory factor is whether the person from whom discovery is

  sought resides or is found in the district of the district court ruling on the application

  for assistance. Intel, supra. Al Masaood resides in the Middle District of Florida.

  Akhmedova seeks a deposition of and production of documents from Al Masaood by

  service of process at his residence located at 51 Martinique Avenue, Tampa, Florida.

  Therefore, the final statutory factor is satisfied.

            In addition to these four statutory requirements of § 1782, the Intel court

  identified discretionary factors the Court must also consider in deciding whether to

  permit discovery. See In re Clerici, 481 F.3d at 1334 (citing Intel Corp. v. Advance

  Micro Devices, Inc., 542 U.S. 241, 264 (2004)). These factors include:

                  (1) whether the person from whom discovery is sought is
                  a participant in the foreign proceeding, because the need
                  for § 1782(a) aid generally is not as apparent as it
                  ordinarily is when evidence is sought from a
                  nonparticipant; (2) the nature of the foreign tribunal, the
                  character of the proceedings underway abroad, and the
                  receptivity of the foreign government or the court or
                  agency abroad to U.S. federal-court judicial assistance;

                                               4
Case 8:20-mc-00065-TPB-SPF Document 7 Filed 08/27/20 Page 5 of 8 PageID 223




                (3) whether the § 1782(a) request conceals an attempt to
                circumvent foreign proof-gathering restrictions or other
                policies of a foreign country or the United States; and (4)
                whether the request is otherwise unduly intrusive or
                burdensome.

  Id. (quoting Intel Corp., 542 U.S. at 264-65) (internal quotations omitted).

         In considering the discretionary factors, the Court finds these factors also

  weigh in Akhmedova’s favor. For example, when considering whether discovery is

  sought from a participant or nonparticipant, the Court finds Al Masaood is a

  non-participant in the Dubai proceedings.         Thus, Al Masaood is outside the

  jurisdiction of the Dubai courts. Therefore, the evidence Akhmedova is seeking

  would not likely be available without invoking § 1782’s assistance. See Intel Corp.,

  542 U.S. at 264. Next, the Court considers the nature of the foreign tribunal, the

  character of the proceedings underway abroad, and the receptivity of the foreign

  government or the court or agency abroad to U.S. federal-court judicial assistance.

  Akhmedova asserts that according to her Dubai counsel, Mr. Tricoli, “there is no

  rule of UAE/ Dubai evidence that would prevent discovery obtained under 28

  U.S.C. § 1782 being used in the Dubai proceedings.” Tricoli Decl. ¶48. And the

  Court also does not find any evidence that Akhmedova is trying to conceal an

  attempt to circumvent foreign proof-gathering restrictions or other policies of a

  foreign country or the United States. Lastly, when considering whether the request

  is unduly intrusive or burdensome, the Court finds it narrowly tailored to requesting

  specific documents related to key information relevant to the Dubai actions located


                                             5
Case 8:20-mc-00065-TPB-SPF Document 7 Filed 08/27/20 Page 6 of 8 PageID 224




  in this District including documentation in the possession or control of Al Masaood

  that has not been made available to Akhmedova and is not available in Dubai.

  Akhmedova asserts she seeks production of the requested documents related to

  Farkhad’s efforts to fraudulently obtain UAE resident status.       Therefore, the

  documents requested are relevant and not unduly intrusive or burdensome.

  Accordingly, it is hereby

         ORDERED:

         1.    Akhmedova’s Ex Parte Application for Discovery Pursuant to 28 U.S.C.

  § 1782 (doc. 1) is GRANTED.

         2.     Akhmedova is authorized to issue and serve subpoenas on Humaid

  Abdulla Mohammed al Masaood al Muhairbi (“Al Masaood”), for the production of

  the following documents:

          a) All documents in the possession or control of Al Masaood

          concerning efforts made by himself personally or using Humasen

          Energy to obtain a United Arab Emirates (UAE) residency visa for

          Farkhad Akhmedov (“Farkhad”) from 2014 to present, including but

          not limited to:

              i) any communications between Al Masaood, Humasen Energy

              or their representatives, Farkhad Akhmedov or his agents or

              representatives, or any third parties;

              ii) any communications between Al Masaood, Humasen Energy


                                                6
Case 8:20-mc-00065-TPB-SPF Document 7 Filed 08/27/20 Page 7 of 8 PageID 225




           or their representatives and the UAE General Directorate of

           Residency and Foreigners Affairs or the Federal Authority for

           Identity and Citizenship regarding Farkhad Akhmedov;

         b) All documents and communications related to “Project Maldives”;

         c) All documents in the possession or control of Al Masaood concerning

  funds received from Y.Co NY Inc., the yacht manager for Farkhad’s yacht the M/Y

  LUNA, including but not limited to those received in 2018;

         3. Akhmedova is authorized to serve a subpoena on Al Masaood compelling

  his appearance for a deposition within the District at a time mutually agreed between

  Akhmedova, Al Masaood and their respective counsel.

         4. Al Masaood shall produce the documents requested in their respective

  subpoenas on an expedited basis, within fourteen (14) days of service of the

  subpoena.

         5. Al Masaood shall preserve documents and evidence, electronic or

  otherwise, in his possession, custody or control that contain information potentially

  relevant to the subject matter of Akhmedova’s document request.

         6. The Court shall retain jurisdiction over the matter for the purpose of

  enforcement and assessing any supplemental request for discovery assistance that

  may be requested by Akhmedova.




                                           7
Case 8:20-mc-00065-TPB-SPF Document 7 Filed 08/27/20 Page 8 of 8 PageID 226




        7. A copy of this Order shall be served with the subpoenas served on Al

  Masaood.

        ORDERED at Tampa, Florida on August 27, 2020.




                                       8
